Citation Nr: 0817700	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1960 to July 1982.  Vietnam service is 
indicated in the record. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claim of entitlement to service connection for chloracne 
secondary to herbicide exposure.  

This case was remanded by the Board in July 2007 for 
additional evidentiary development, specifically to obtain a 
VA medical nexus opinion.  Such was accomplished, and in 
November 2007 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claim of entitlement to service connection 
for a skin disorder.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

In a March 2003 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
disability rating; and denied dependents' educational 
assistance (DEA) benefits and special monthly compensation 
based on the need for aid and attendance or being housebound.  
The RO continued the denial of DEA benefits and special 
monthly compensation in a subsequent July 2003 rating 
decision, which also granted service connection for type II 
diabetes mellitus, rated 20 percent disabling.  In a 
subsequent March 2006 rating decision, the RO continued the 
veteran's service-connected prostate cancer at 100 percent 
disabling.

To the Board's knowledge, the veteran has not disagreed with 
those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The only issue in appellate status is the issue listed 
on the first page of this decision. 


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
diagnosed skin disorder and his military service, to include 
presumed herbicide exposure therein.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. 
§§  1110, 1116, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a skin disorder, 
which he claims is a result of exposure to herbicides during 
his service in Vietnam.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2007.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain a VA medical 
nexus opinion.  The AOJ was then to readjudicate the claim.  
A VA skin examination and medical nexus opinion was obtained 
in conformity with the Board's remand instructions in 
September 2007, and the AMC subsequently readjudicated the 
claim in the November 2007 SSOC.





Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated May 16, 2001 which informed the 
veteran that the evidence must demonstrate "a relationship 
between your current disability and an injury, disease or 
event in service."  With respect to the veteran's claimed 
herbicide exposure, the veteran was also advised in an 
additional letter from the RO dated August 29, 2006 that 
presumptive service connection was available for certain 
chronic diseases for veterans who served in Vietnam, and that 
the skin disorder chloracne "must have manifested to a 
compensable degree within one year following separation from 
service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2001 and August 2006 letters.  Specifically, the veteran was 
advised in the August 2006 letter that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The May 2001 letter specifically noted that 
outpatient treatment records from the VA Medical Center 
(VAMC) in Louisville had been received.  Both letters further 
indicated that a VA examination would be scheduled if 
necessary to adjudicate his claim.  

With respect to private treatment records, the August 2006 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the May 2001 and August 2006 
letters, and the veteran was asked to complete this release 
for each private healthcare provider so that VA could obtain 
these records on his behalf.  The May 2001 letter 
specifically indicated that records from Dr. B.W., Dr. R.Z. 
and Jewish Hospital had already been requested.

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original 
letter].  

The August 2006 letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in February 
2002.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the August 2006 VCAA letter, and his claim was readjudicated 
in the November 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran.  

The veteran submitted a release so that VA could obtain 
private treatment reports from Dr. R.Z.  The RO requested 
these records, but received a response in June 2001 that 
these records were not available and that, based on the 
veteran's last reported date of treatment in May 1997, the RO 
should contact Dr. R.Z.'s former practice.  Such was 
accomplished in August 2001, but the letter was returned 
without any treatment records.  The RO informed the veteran 
of the problem with locating these records and asked him to 
obtain these records on his own.  The veteran did not so, 
instead requesting a second time that the RO obtain treatment 
records from Dr. R.Z.  In an August 2005 letter, the RO 
emphasized the above-noted attempts to obtain these records 
and asked that the veteran submit a new release with a 
complete address of the physician.  No response was received 
from the veteran.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim and that any further attempts to assist the veteran in 
obtaining these records would result in needless delay, and 
are thus unwarranted.

As was discussed above in connection with Stegall, a VA 
examination was sought in September 2007.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate skin examination and rendered 
appropriate diagnoses and opinions in accordance with the 
Board's remand instructions.  

The veteran's representative argues that the September 2007 
VA examiner "made no opinion of his own in regards to this 
disability.  The examiner instead relied upon the former 
note[s], examinations, and missing diagnos[es] in the 
appellant's claims folder."  See the April 24, 2008 
Appellant's Post-Remand Brief.  
The representative appears to be referring to the examiner's 
comment that he "was not able to locate a diagnosis at any 
point of chloracne" in the veteran's medical records.  This 
appears to be true statement.  Moreover, review of the 
veteran's medical history is precisely what the Board 
requested of the examiner in the July 2007 remand 
instructions.  

The veteran's representative appears to contend that the 
examiner's reliance on the remainder of the evidence of the 
claims folder in rendering an opinion was somehow in error.  
This position is contrary to the jurisprudence of the Court 
and the United States Court of Appeals for the Federal 
Circuit, which mandates that a veteran's entire medical 
history be considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991); Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000)

The findings on the September 2007 VA examination report 
appear to be complete, thorough, well-reasoned and consistent 
with the remainder of the evidence of record, or more 
accurately lack thereof.  If the veteran was dissatisfied 
with the opinion of the September 2007 VA examiner he was 
welcome to submit a medical opinion in his favor of his 
claim; he has failed to do so.  See 38U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

In short, the contention as to the inadequacy of the 
September 2007 VA examination is without merit.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).

The diseases which are deemed associated with herbicide 
exposure include chloracne but do not include scarring or 
hidradenitis.  See 38 C.F.R. § 3.309(e) (2007).

Combee considerations

In Combee v. Brown, the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for a skin 
disorder.  His essential contention is that his current skin 
disorder is related to herbicide exposure from Vietnam 
service.  See, e.g., the July 19, 2000 Statement in Support 
of Claim.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  The Board will address each element in turn.

With respect to element (1), a current dermatological 
disability, the September 2007 VA examiner diagnosed the 
veteran with "scarring secondary to multiple surgical 
procedures, including debridement and skin grafting, for 
hidradenitis of the face and neck."  Hickson element (1) is 
therefore satisfied to that extent.  The Board additionally 
observes that, as is discussed elsewhere in this decision, 
chloracne has never been diagnosed.   

With respect to in-service disease, there is no evidence of 
hidradenitis or scarring in service or for many years 
thereafter.  However, service medical records reveal a 
notation of a keloid on the left shoulder in connection with 
the veteran's June 1963 re-enlistment examination, and a May 
1973 service medical record shows treatment for an abscess on 
the right cheek.  Moreover, with respect to in-service 
injury, the injury here alleged is exposure to herbicides.  
The veteran's service in Vietnam is not in dispute.  Agent 
Orange exposure is therefore presumed.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  Accordingly, Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), there is no 
competent medical evidence which serves to link the veteran's 
scarring due to hidradenitis of the face and neck to his 
military service, to include herbicide exposure therein.  
Indeed, the September 2007 VA examiners made specific 
findings to the contrary:  "There is not clinical evidence 
that was available in the claim folder including the service 
medical records to suggest that this chronic disorder had its 
onset while in the military service.  There is also not 
evidence to confirm this condition was caused by exposure to 
herbicides.  The severe problems with the hidradenitis of the 
face and neck presented years after separation from the 
military service.  There is no adequate nexus of connection 
from the current skin disorder to the time of military 
service.
I was not able to locate a diagnosis at any point of 
chloracne."  

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
reviewed the veteran's VA claims folder.  In addition, the 
examiner gave a rationale for his opinion: (1) there is no 
indication of a relationship between the veteran's disability 
and herbicide exposure; (2) he has not evidenced a skin 
problem such as chloracne which has been presumptively 
associated with herbicide exposure; and (3) with respect to 
direct service connection, the veteran's current 
dermatological condition was not noted on the veteran's 
service medical records and did not appear for years after 
separation.  The September 2007 opinion also specifically 
referred to the keloid of the left shoulder and the abscess 
of the right cheek which were noted during service; the tenor 
of the report is that these had nothing to do with the onset 
of hidradenitis years after service.

The September 2007 opinion appears to be congruent with the 
veteran's medical history, which was pertinently negative for 
symptoms of hidradenitis and associated scarring in service 
and for many years after service.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a medical 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."]  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current skin problems are related to his military 
service, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements of the veteran and 
his representative offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


